DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-5 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,206,436 in view of Kim et al. (Hereafter, “Kim”) [US 2010/0272190 A1].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/526,094 vs. U.S. Patent No. 11,206,436
Instant Application No. 17/526,094 Claims (Difference Emphasis Added)
U.S. Patent No. 11,206,436 Claims (Difference Emphasis Added)
1. A transmitting method comprising: performing scalable coding on first pictures of a base layer and second pictures of an enhancement layer, the first pictures being independently decodable, the second pictures being decodable together with the first pictures; transmitting the first pictures encoded via a first channel; and transmitting the second pictures encoded via a second channel different from the first channel.
1. A transmitting method for transmitting encoded data items obtained by chronologically and hierarchically encoding a video image, the encoded data items being encoded in an encoding order and to be displayed in a display order different from the encoding order, the transmitting method comprising: generating a plurality of first packets and a second packet, the plurality of first packets being obtained by packetizing the encoded data items differently according to whether a layer level of a corresponding one of the encoded data items is a base layer level or an enhancement layer level, the plurality of first packets each being allocated with a packet ID, each of the packet IDs being a numeral, the second packet including information indicating an association relationship between assets and the packet IDs; and transmitting an encoded stream and the second packet, the encoded stream including the plurality of first packets, wherein the numerical value of a packet ID allocated to each of one or more first packets corresponding to the base layer level is identical to the numerical value of a packet ID allocated to each of one or more first packets corresponding to the enhancement layer level.

2. The transmitting method according to claim 1, wherein an encoded data item of the base layer level is independently decodable or is decodable with reference to a decoded data item of another encoded data item of the base layer level among the encoded data items, and an encoded data item of the enhancement layer level is decodable with reference to a decoded data item of an encoded data item of the base layer level among the encoded data items.
3. The transmitting method according to claim 2, wherein in the generating, the encoded stream includes a first encoded stream and a second encoded stream, the first encoded stream includes the one or more first packets corresponding to the base layer level and not including the one or more first packets corresponding to the enhancement layer level, the second encoded stream includes the one or more first packets corresponding to the enhancement layer level and not including one or more first packets corresponding to the base layer level, and the transmitting includes transmitting the first encoded stream via a first channel, and transmitting the second encoded stream via a second channel different from the first channel.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose performing scalable coding on first pictures of a base layer and second pictures of an enhancement layer, the first pictures being independently decodable, the second pictures being decodable together with the first pictures.
Kim discloses performing scalable coding on first pictures of a base layer and second pictures of an enhancement layer ([0031] The scalable video encoder 112 generates a spatial scalable video stream having two layers, i.e., a base-layer video stream and an enhancement-layer video stream. In another embodiment, one base-layer video stream and multiple enhancement-layer video streams may be generated.), the first pictures being independently decodable ([0032] The two layers are a base layer and an enhancement layer. The base layer corresponds to a compression result of an SD resolution image compatible to the H.264 Advanced Video Coding (AVC) standard, and the enhancement layer corresponds to a result of compression and encoding performed by referencing an input HD resolution image and an encoding result of the base layer according to the H.264 SVC standard. If only a base-layer video stream is decoded, an SD image may be restored.), the second pictures being decodable together with the first pictures ([0032] If an enhancement-layer video stream is decoded together with the base-layer video stream, an HD image may be restored. The enhancement-layer video stream cannot be decoded alone.).
It would have been obvious to one of ordinary skill in the art at the time of the invention with the teachings of Kim in order for the quality of the satellite broadcasting service to be improved [See Kim].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hereafter, “Kim”) [US 2010/0272190 A1] in view of Kim et al. (Hereafter, “Kim052”) [US 2010/0266052 A1].
In regards to claim 1, 4 (transmitting device), and 5 (receiving device), Kim discloses a transmitting method ([Abstract] Scalable transmitting/receiving apparatus and method) comprising: performing scalable coding on first pictures of a base layer and second pictures of an enhancement layer ([0031] The scalable video encoder 112 generates a spatial scalable video stream having two layers, i.e., a base-layer video stream and an enhancement-layer video stream. In another embodiment, one base-layer video stream and multiple enhancement-layer video streams may be generated.), the first pictures being independently decodable ([0032] The two layers are a base layer and an enhancement layer. The base layer corresponds to a compression result of an SD resolution image compatible to the H.264 Advanced Video Coding (AVC) standard, and the enhancement layer corresponds to a result of compression and encoding performed by referencing an input HD resolution image and an encoding result of the base layer according to the H.264 SVC standard. If only a base-layer video stream is decoded, an SD image may be restored.), the second pictures being decodable together with the first pictures ([0032] If an enhancement-layer video stream is decoded together with the base-layer video stream, an HD image may be restored. The enhancement-layer video stream cannot be decoded alone.); transmitting the first pictures encoded via a first channel; and transmitting the second pictures encoded via a second channel different from the first channel ([0036] The scalable transmission unit 117 separates the MPEG-2 TS packets into multiple layers and transmits them by using a different transmission scheme for each layer. The scalable transmission unit 117 includes the scalable separator 115 and the DVB-S2 modulator/transmitter 116. [0059] multi-channel broadcasting).
Kim discloses different transmission schemes for each layer and multi-channel broadcasting [See Kim, 0059]. However, Kim doesn’t explicitly disclose transmitting the first pictures encoded via a first channel; and transmitting the second pictures encoded via a second channel different from the first channel.
Kim052 discloses transmitting the first pictures encoded via a first channel ([0051] The base layer channel decoder 309 may receive a base layer TS via a conventional T-DMB transmission network and perform channel decoding for the base layer TS.); and transmitting the second pictures encoded via a second channel different ([0020] an enhancement layer processing unit configured to receive an enhancement layer stream via a different transmission channel from the transmission channel of the base layer stream) from the first channel ([0042] According to an aspect of the present invention, depending on setting, the transmission channel determining unit 221 may determine a transmission channel of a conventional T-DMB network, a satellite DMB network, a communication network, and the like and transmit enhancement layer data via the determined transmission channel.).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the transmission of the base layer stream and the enhancement layer stream through different transmission channels as taught by Kim052. The motivation behind this modification would have been to simplify a system operation, multiplexing and outputting an audio ES and a data ES and to transform the ES to be transmittable via a different channel such as a T-DMB transmission network channel, a DMB network channel, a communication network channel, and the like, and thereby transmit the transformed elementary stream [See Kim052, 0065].

In regards to claim 3, the limitations of claim 1 have been addressed. Kim fails to explicitly disclose wherein the first channel is physically different from the second channel.
Kim052 discloses wherein the first channel ([0051] The base layer channel decoder 309 may receive a base layer TS via a conventional T-DMB transmission network and perform channel decoding for the base layer TS.) is physically different ([0020] an enhancement layer processing unit configured to receive an enhancement layer stream via a different transmission channel from the transmission channel of the base layer stream) from the second channel ([0042] According to an aspect of the present invention, depending on setting, the transmission channel determining unit 221 may determine a transmission channel of a conventional T-DMB network, a satellite DMB network, a communication network, and the like and transmit enhancement layer data via the determined transmission channel.).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the transmission of the base layer stream and the enhancement layer stream through different transmission channels as taught by Kim052. The motivation behind this modification would have been to simplify a system operation, multiplexing and outputting an audio ES and a data ES and to transform the ES to be transmittable via a different channel such as a T-DMB transmission network channel, a DMB network channel, a communication network channel, and the like, and thereby transmit the transformed elementary stream [See Kim052, 0065].

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim052 in further view of Apostolopoulos [US 2006/0005031 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Kim fails to explicitly disclose further comprising: transmitting program information indicating a type of the scalable coding, the type being selected from among types including temporal scalability and spatial scalability.
Apostolopoulos discloses further comprising: transmitting program information indicating a type of the scalable coding, the type being selected from among types including temporal scalability and spatial scalability ([0025] It should be appreciated that transcodable content 101 may include associated information (e.g., an unencrypted header) that provides hints or explicit directions for performing the transcoding of transcodable content 101. These hints may include the rate-distortion (R-D) consequences for keeping or discarding the content in question. They may also include information about the dependence of this content on other content. Alternative information may include the acquisition/capture or display/presentation timestamp, media type (video or speech), or scalability information (e.g. spatial resolution, frame rate, bandwidth, subband information, bit rate, quality layer, bit plane, color component, channel for audio (single, which stereo channels, specific channels in a multichannels audio program, etc)).).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim and Kim052 with the transcoding of scalability information for the content as taught by Apostolopoulos in order to improve system scalability and efficiency through the transcoding of the content [See Apostolopoulos].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482